Election/Restriction
Claims 1-20 are pending in this Application.  This application is a continuation of a 371  PCT:   PCT/JP2017/041303 and wherefore subject to 35 U.S.C. 111.
As such, Restriction to one of the following inventions is required under 35 U.S.C. 121:  
Group I. Claims 1-9, 12-20, drawn to a negative electrode active material, 
	classified in H01M4/131.
Group II. Claims 10-11 drawn to a method of making a negative electrode active 
	material classified in H01M4/139.
The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case:
The process of “reacting a compound” to make a compound that is capable of forming a complex with a negative electrode active material can be done by “reacting a compound” to make a positive electrode compound that is capable of forming a complex with a positive electrode active material (see item (1) above) by, for example, adding a two or more precursor Lithium materials together material with subsequent calcinining to 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The restriction groups are of different statutory classes and require different search quarries in regard to methods of making and formation of negative active materials capable of making complexes associated with electrode active materials and search quarries applicable to negative active materials that are inherently or implicitly capable of making complexes associated with electrode active materials with lithium on a surface whereas the method is does not involve methods for making compounds capable of forming a complex with lithium on a surface. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Should the Applicant elect Restriction Group I,  the following Species Election applies:
This application contains claims directed to the following patentably distinct species:
Applicant is to pick one species below:
S-1 A battery pack with a battery comprised with a control unit configured to 
	   control the battery
S-2 An electronic device with a battery wherein the electronic device receives 
	   power supply from the battery
S-3 An electrically driven vehicle with a battery comprising a converter configured 
	   to convert the power of power supply from the battery and convert the power 
	   into a driving force of the vehicle and a controller configured to perform 
	   information processing vehicle control based on information on the battery. 
S-4 A power storage apparatus with a battery wherein the power storage 
	   apparatus supplies power to an electronic device connected to the battery.  
S-5 A power system comprising a battery wherein the power system receives
   power form the battery.  

Such Species are not connected by way of design, operation or effect. See MPEP 806.04(e) and (b).  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 13 and 1 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each Specie requires different search queries or different combinations of search queries. Wherefore The Species are independent or distinct because the materials or products are of different combinations with separate and different apparatuses or operation modes requiring different search queries and considerations. In addition, these species are not obvious variants of each other based on the current record.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to T. Basso (46,541) on 01 June 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/AARON J GRESO/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722